NOTIFICATION OF NO RECORD MADE



Court of Appeals No., if known:   01-14-00435-CV                                   FILED IN
                                                                            4th COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
Trial Court Style:    Auglle, L.L.C., Wrap it up, L.L.C., James A. McVey, Jr., Individually and Valdis
                                                                            08/05/15 10:29:31 AM
                      Karlis Gravis Krumins, Individually vs. David A. Monroe, E-Watch Corporation, E-
                                                                               KEITH E. HOTTLE
                      Watch, Inc., Each Individually and Member of Power Surveillance      Corporation,
                                                                                    Clerk
                      L.L.C.
Trial Court No.:      2015-CI-07230

I am the official court reporter for the 225th District Court. I have searched my records and found that I
made no record in the above-referenced cause. I have also searched the district clerk’s records and found
no entry in their system to indicate that a record in the above-referenced cause was made by myself .




Date: 8/5/15                         Signature: /s/ Cynthia S. Hyatt
                                     Printed Name: Cynthia S. Hyatt

                                     Title: Official Court Reporter
                                            225th District Court
                                            Bexar County Courthouse
                                            San Antonio, Texas 78205
                                            (210) 335-2465
                                             chyatt@bexar.org